Citation Nr: 1032646	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for intestinal cancer for 
purposes of accrued benefits.

2.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.

3.  Entitlement to service connection for chloracne for purposes 
of accrued benefits.

4.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from August 1966 
to September 1975.  The appellant claim's as the Veteran's 
surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the Manila, the Republic 
of the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was remanded by the Board in September 2008 for further 
development.  

The issue of entitlement to service connection for cause of death 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and it is presumed that he was 
exposed to herbicides during service.

2.  Intestinal cancer is not shown by the record.

4.  Chloracne is not shown by the record.

4.  Lung cancer is not shown by the record. 


CONCLUSIONS OF LAW

1.  Intestinal cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Chloracne was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Lung cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated in 
May 2005, July 2005, August 2005 and December 2006.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Available service and VA treatment records have been associated 
with the claims folder along with post service medical records.  

In considering a claim for accrued benefits, generally, only 
evidence contained in the claims file at the time of the 
Veteran's death is considered.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2009).  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service department 
and certain VA medical records are considered as being 
constructively in the claims file at the date of death although 
they may not physically be in there until after that date.  The 
pertinent provisions refer to service department records, reports 
of VA hospitalizations, reports of treatment by VA medical 
centers, reports of treatment authorized by the VA, and reports 
of autopsy made by VA on date of death.  Here, the appellant has 
not identified any such records, so there are no additional 
records to obtain.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Certain chronic diseases, such as 
tumors, malignant, may be service connected if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f).  VA regulations define that "service in 
the Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes); Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116.  On 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a) (6) are met.  38 C.F.R. § 3.309(e).

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits under certain conditions. 
Among requirements for accrued benefits are that a claim must be 
filed within the year after the Veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim 
for accrued benefits was received within one year of the 
Veteran's death.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has 
made it clear that, in order to support a claim for accrued 
benefits, a veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at 
the time of his death, the Veteran had claims pending for 
entitlement to service connection for cancer of the intestine, 
chloracne, lung cancer and diabetes mellitus, type II.  

An accrued benefits claim is, under the law, derivative of, and 
separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal requirements to 
which the Veteran would have been bound had he survived to have 
his claims finally decided.


Analysis

The appellant has appealed the denial of service connection for 
intestinal cancer, lung cancer and chloracne for purposes of 
accrued benefits.  The disabilities are claimed as due to 
herbicide exposure in service.  After review of the record, the 
Board finds against the claims.  

Initially, the Board notes that service connection may be 
presumed for specific residuals of herbicide exposure by the 
showing of two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam Era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Here, personnel records show that the Veteran served in Vietnam 
during the Vietnam Era.  As such, it is presumed that he was 
exposed to herbicides during service.

Regarding intestinal cancer, the Board notes that intestinal 
cancer is not a condition subject to presumptive (herbicide or 
Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Moreover, the Board notes there is no 
showing that the Veteran was diagnosed with intestinal cancer.  
In this regard, the Board notes that annual examinations 
conducted between 1968 and 1995 revealed that abdomen within 
normal limits.  In September 1968, the Veteran denied intestinal 
trouble.  The Veteran denied having or ever had intestinal 
trouble and/or cancer in September 1984, February 1987, February 
1989 and June 1991.  Examinations in November 1995 and December 
1996 revealed a normal abdomen.  Intestinal gas seen in the right 
subphrenic space was noted in October 2003.  The record is devoid 
of a showing of intestinal cancer.  Accordingly, there is no 
showing that the Veteran had intestinal cancer and therefore 
presumptive service connection on the basis of Agent Orange 
exposure is not warranted in this case.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Here, there is no competent evidence of 
intestinal cancer during service, within a year of separation or 
at any time after service.  In the absence of proof of a 
disability, there can be no valid claim regardless of the theory 
of entitlement.   

In regard to the claims for service connection for lung cancer 
and chloracne, the Board notes that lung cancer and chloracne are 
diseases associated with herbicide exposure for purposes of the 
presumption.  However, although the Veteran served in Vietnam and 
lung cancer and chloracne are diseases subject to presumptive 
service connection, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran ever had lung 
cancer and/or chloracne.  In this regard, the Board notes that 
annual examinations conducted between 1968 and 1995 revealed the 
skin and respiratory within normal limits.  In September 1968, 
the Veteran denied skin diseases.  The Veteran denied having or 
ever had skin diseases and/or cancer in September 1984, February 
1987, February 1989 and June 1991.  The lungs were reported clear 
in January 1990.  

Examination in September 1993 revealed PA views of the chest 
showed the lung fields were clear with no evidence of active 
inflammatory disease and that the cardiac silhouette appeared 
normal with no evidence of chamber enlargement.  The mediastinum, 
great vessels, pleura, diaphragm and bony thorax were 
unremarkable.  The same results were shown in August 1994.  The 
Veteran denied skin disease and lung/respiratory disease in 
November 1995 and December 1996.  At that time, examinations 
revealed normal respiratory system and skin.  The lungs were 
reported clear in May 2002, October 2003 and March 2004.  

The Board notes that, in his September 2003 claim for 
compensation, the Veteran claimed asbestos without further 
specification but later indicated that he had diagnoses of lung 
cancer, chlorance and intestinal cancer.  In August 2004, the 
Veteran related that he did not have but that he could get x-rays 
to tell if he had asbestosis.  He related that his health records 
only show that he was exposed.  It was noted in October 2004 that 
the Veteran had thin skin.  

Although the Veteran related that he had lung cancer and 
chloracne, the evidence does not support this claim.  At most, 
the record contains the Veteran's statements indicating a 
diagnosis.  The Board finds that he was not competent to render a 
diagnosis of lung cancer, chlorance and/or intestinal cancer.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  The Board finds that rendering a diagnosis of lung 
cancer, intestinal cancer and/or chloracne is far too complex a 
medical question to lend itself to the opinion of a layperson.  
Accordingly, the Board finds that presumptive service connection 
for lung cancer and/or chloracne on the basis of Agent Orange 
exposure is not warranted.  Although lung cancer and chloracne 
are listed as presumptive disorders, in this case there is no 
showing that the Veteran had lung cancer and/or chloracne during 
his lifetime as to warrant service connection.  

In light of the above, the Board must find that service 
connection for intestinal cancer, chloracne and/or lung cancer is 
not otherwise warranted.  In this regard, the Board notes that 
the record is devoid of a showing that the Veteran had intestinal 
cancer, lung cancer and/or chloracne.  The existence of a 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, absent any evidence of a 
disability, the claims must be denied.  

The Board notes that the record is devoid of any acceptable 
evidence, medical or otherwise, that would tend to show that the 
Veteran had intestinal cancer, chloracne and/or lung cancer.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal 
Circuit has noted that in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there 
is no showing that the Veteran ever had intestinal cancer, 
chloracne and/or lung cancer.  Under these circumstances, the 
appellant has not met the requirements to establish service 
connection for intestinal cancer, chloracne and/or lung cancer 
for purposes of accrued benefits and the claims must be denied.


ORDER

Service connection for intestinal cancer for purposes of accrued 
benefits is denied.  

Service connection for lung cancer for purposes of accrued 
benefits is denied. 

Service connection for chloracne for purposes of accrued benefits 
is denied.


REMAND

The appellant has appealed the denial of service connection for 
cause of the Veteran's death.  The Veteran died in April 2005.  
At the time of his death, the Veteran was not service connected 
for any disability.  However, in an April 2010 rating decision, 
service connection for diabetes mellitus associated with 
herbicide exposure for accrued purposes was granted.  

The record shows that the appellant was issued Veterans Claims 
Assistance Act of 2000 (VCAA) notice in May 2005, July 2005, 
August 2005 and December 2006.  However, a review of the record 
discloses that the appellant has not been given proper VCAA 
notice in regards to her cause of death claim.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the United States Court of 
Appeals for Veterans Claims (Court) held, inter alia, that in the 
context of a claim for service connection for the cause of a 
veteran's death for the purpose of Dependency and Indemnity 
Compensation (DIC) benefits, the VCAA notice must include: (1) a 
statement of the disabilities, if any, for which a veteran was 
service connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.  The Board finds that 
the appellant has not been afforded such notice.  

A review of the record discloses that the appellant has not been 
afforded notice regarding what evidence and information is 
required to substantiate a DIC claim based on a disability not 
yet service connected.  In this regard, the Board notes that the 
appellant was granted service connection for diabetes mellitus 
for purposes of accrued benefits after her notice letters were 
sent and it does not appear that the notice letters explained 
what evidence and information was required to substantiate a DIC 
claim based on a disability not yet service connected.  In light 
of the grant of service connection for diabetes mellitus, the 
Board finds that proper VCAA notice is warranted.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO must ensure that all notification 
and development action required by the VCAA 
is completed.  
The VCAA notice must specifically include: 
(1) a statement of the disabilities for which 
the Veteran was service connected; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a service-connected disability; and (3) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
disability not yet service connected.  Hupp, 
21 Vet. App. at 352-53.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


